Motion and cross motion, insofar as they seek leave to appeal from the Appellate Division order, dismissed upon the ground that the order does not finally determine the action within the meaning of the Constitution; motion and cross motion, insofar as they seek leave to appeal, pursuant to CPLR 5602 (a) (1) (ii), from the subsequently entered Supreme Court order, dismissed upon the ground that simultaneous appeals do not lie to the Appellate Division and the Court of Appeals (see, Parker v Rogerson, 35 NY2d 751, 753).